  Case 9:17-cv-81152-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 1 of 3


AO 133    (Rev. 12/09) Bill of Costs


                                                  UNITED STATES DISTRICT COURT
                                                                                                               for the
                                                                      SOUTHERN DISTRICT OF FLORIDA

                           DONALD BURNS,                                                                         )
                                                                                                                 )
                                           v.                                                                    )       Case No.: 9:17-cv-81152-BLOOM/REINHART
       TOWN OF PALM BEACH, a Florida Municipal                                                                   )
                   Corporation                                                                                   )

                                                                                              BILL OF COSTS
Judgment having been entered in the above entitled action on                                                         09/28/2018      against    DONALD BURNS
                                                                                                                         Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk                                                                                                                                               $                         _

Fees for service of summons and subpoena                                                                                                            .

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case                                          '"    .                                425.88

Fees and disbursements for printing                                                                                                                 .

Fees for witnesses       (itemize on page two)           ....••.....•......•................................
                                                                                                                                                                                   0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case                                                                                                        .

Docket fees under 28 U.S.c. 1923                                                                                                                    .

Costs as shown on Mandate of Court of Appeals                                                                                                       .

Compensation of court-appointed experts                                                                                                             .

Compensation of interpreters and costs of special interpretation services under 28 U.S.c. 1828                                                      .

Other costs   (please itemize) • . . . . . . . . . . . . . . . . . . . . . . . . . .............................•.....
"Iudge Reinhart requested the parties order the 05/17118 hearing transcript                                                                                     $ -------        425.88
                                                                                                                                               TOTAL
 and the parties split that cost.
SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.



          Ideclare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
                Electronic service                                                 D             First class mail, postage prepaid
                Other:
          sl Attorney:                lsI JOANNE M. O'CONNOR
                       Name of Attorney: JOANNE M. O'CONNOR

For:                                     DEFENDANT                     TOWN OF PALM BEACH                                                           Date:           10/29/2018
                                                                Name a/Claiming                  Party




Costs are taxed in the amount of                                                                                                                        and included in the judgment.

                                                                                               By:                        ~--_=~--------
                        Clerk a/Court                                                                                      Deputy Clerk                                 Date
  Case 9:17-cv-81152-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 2 of 3

AO 133 (Rev. 12/09) Bill of Costs


                                      UNITED STATES DISTRICT COURT
                                     Witness Fees (computation,         cf. 28 U.S.C. 1821 for statutory fees)

                                                                      ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                         Total Cost
           NAME, CITY AND STATE OF RESIDENCE                                     Total               Total                 Total        Each Witoess
                                                                      Davs       Cost      Davs      Cost       Miles      Cost


                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00


                                                                                                                        TOTAL                    $0.00


                                                                       NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1,1948) provides:
  "Sec. 1924. Verification of bill of costs."
       "Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed."

  See also Section 1920 of Title 28, which reads in part as follows:
      "A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

  The Federal Rules of Civil Procedure      contain the following provisions:
  RULE 54(d)(I)
  Costs Other than Attorneys' Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs - other than attorney's fees - should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

       When a party mayor must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
        Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54( d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)( 4) as a timely motion under Rule 59.
               Case 9:17-cv-81152-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 3 of 3

            A044
            (Rev. 11/07)                                         UNITED STATES DISTRICT COURT
                                                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                                                                  INVOICE NO:                      00000882
                                                                                                                                MAKE CHECKS PAYABLE TO:
.......                . ...                                                                      . ............
                   le,ruCl        L. Cooper.                                                                         UU;SCK,
             Jones Foster Johnston                   Stubbs, PA                                                      c/o Diane Miller,      RMR,         eRR
             505 South Flagler Drive                                                                                 4755 SE Dixie Highway
             Flagler Center Tower                   - Suite   1000                                                   Post Office Box 145
             West Palm Beach, FL                    33401                                                            Port Salerno, FL 34992
             Phone:             (561) 659-3000                                                                       Phone:      (561) 514-3728




                     o CRIMINAL                      lx     CIVIL
                                                                              I   DATE ORDERED:
                                                                                                               07-02-2018
                                                                                                                                             I   DATE DELIVERED:
                                                                                                                                                                    07-06-2018
           Case Style:              17-81152, Burns v Town of Palm Beach
           5/17/2018                      Defts Partial Mtn for Summ Judgment



                                                  ORIGINAL                              1ST COPY                                         2ND COpy                         TOTAL
           CATEGORY                                                                                                                                                      CHARGES
                                          PAGES    PRICE      SUBTOTAL       PAGES        PRICE                    SUBTOTAL      PAGES     PRICE         SUBTOTAL

           Ordinary                         169      2.52           425.88                                                                                                   425.88

           14-Day

           Expedited

           Daily

           Hourly


           Realtime

           Misc. Dese.                                                                                                                     MISC. CHARGES:

                                                                                                                                                          TOTAL:             425.88

                                                                                                      LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                                                          TAX (If Applicable):

                                                                                                                              LESS AMOUNT OF DEPOSIT:

                                                                                                                                            TOTAL REFUND:

                                                                                                                                                    TOTAL DUE:              $425.88

                                                             ADDITIONAL INFORMATION
              Full price may be charged only if the transcript is delivered within the required time frame. For example, if an ordei
          for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
          ordinary delivery rate.
                                                                 CERTIFICATION
              I certify that the transcript fees charged and page format used comply with the requirements of this court and the
          Judicial Conference of the United States.
          SIGNATURE:                                                                                                                         I    DATE
                                                                                                                                                               07-06-2018
          (All preaous
                                  ..
                               edltions
                               of this form are
          cancelled and should be destroyed)
